Case: 22-10400     Document: 00516482930         Page: 1     Date Filed: 09/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 23, 2022
                                  No. 22-10400
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ruben Hernandez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:08-CR-65-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Ruben Hernandez, federal prisoner # 36963-177, appeals the district
   court’s denial of a motion for compassionate release pursuant to 18 U.S.C.
   § 3582(c)(1)(A)(i). He argues that the court erred by relying on a guidelines
   policy statement and by ignoring evidence of his postsentencing


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10400      Document: 00516482930          Page: 2   Date Filed: 09/23/2022




                                    No. 22-10400


   rehabilitation. Our review of the district court’s ruling is for an abuse of
   discretion. See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
   Hernandez also moves for leave to proceed in forma pauperis in this appeal,
   which motion is GRANTED.
          In deciding a prisoner’s own motion for compassionate release,
   district courts are bound only by § 3582(c)(1)(A)(i) and the sentencing
   factors in 18 U.S.C. § 3553(a). United States v. Shkambi, 993 F.3d 388, 393
   (5th Cir. 2021). Hernandez fails to show that the district court disregarded
   this authority, which it expressly acknowledged in its order. Moreover, even
   if the district court improperly limited its inquiry into whether Hernandez
   presented extraordinary and compelling reasons for his request, its separate
   determination that the § 3553(a) factors weighed against a reduced sentence
   suffices to support its decision. See Ward v. United States, 11 F.4th 354, 360-
   62 (5th Cir. 2021); Chambliss, 948 F.3d at 693-94.
          Contrary to Hernandez’s assertions, the district court’s ruling reflects
   that the court considered his arguments but concluded nonetheless that the
   § 3553(a) factors weighed against granting relief.        Hernandez fails to
   demonstrate that the court abused its discretion in reaching this conclusion,
   and his mere disagreement with it “is not a sufficient ground for reversal.”
   Chambliss, 948 F.3d at 694. We are also not persuaded by his attempt to show
   an abuse of discretion based on the Supreme Court’s decision in Pepper v.
   United States, 562 U.S. 476 (2011).
          Accordingly, the district court’s ruling is AFFIRMED.




                                         2